       Case 1:20-cv-03535-JPO Document 77 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNIE HINES D/B/A COLORFUL MUSIC,              Civil Action No.: 1:20-cv-03535 (JPO)

                     Plaintiff,                ECF CASE

         -against-

BMG RIGHTS MANAGEMENT (US) LLC,
WARNER CHAPPELL MUSIC INC., SHAWN
CARTER p/k/a JAY-Z and TIMOTHY MOSLEY
p/k/a TIMBALAND,


                      Defendants.




           REPLY MEMORANDUM OF LAW OF BMG RIGHTS
       MANAGEMENT (US) LLC IN SUPPORT OF MOTION TO DISMISS
            PLAINTIFF’S SECOND AMENDED COMPLAINT




                           MANATT, PHELPS & PHILLIPS, LLP
                                   7 Times Square
                                New York, NY 10036
                                   (212) 790-4500

              Attorneys for Defendant BMG Rights Management (US) LLC
           Case 1:20-cv-03535-JPO Document 77 Filed 02/11/21 Page 2 of 2




         Defendant BMG Rights Management (US) LLC (“BMG”) respectfully joins in and

incorporates by reference the reply memorandum of law of Defendants Warner Chappell Music

Inc., Shawn Carter, and Timothy Mosley (the “Moving Defendants”), which was filed today (the

“Underlying Reply”). (Dkt. 76) As the Court is aware, BMG originally joined in the Moving

Defendants’ motion to dismiss and the memorandum filed in support thereof (Dkt. 65). (Dkts.

67-68) Although BMG additionally moved to dismiss Count II of Plaintiff Ernie Hines’s

(“Plaintiff) Second Amended Complaint (“SAC”) (Dkt. 38) on the ground that BMG does not

own or otherwise administer Paper Chase, the musical composition at issue in Count II of the

SAC, Plaintiff has since filed a notice of dismissal concerning Count II. (Dkt. 73) Accordingly,

BMG does not provide further argument concerning Count II, and rests on its joinder in the

Underlying Reply. For all of the reasons set forth in the Underlying Reply, BMG respectfully

requests that the Court dismiss Plaintiff’s lawsuit with prejudice pursuant to Rule 12(b)(6).

Dated:    New York, New York                             Respectfully submitted,
          February 11, 2021
                                                         MANATT, PHELPS & PHILLIPS, LLP


                                                   By:    /s/ Robert A. Jacobs
                                                         Robert A. Jacobs
                                                         7 Times Square
                                                         New York, NY 10036
                                                         Telephone: (212) 790-4500
                                                         Facsimile: (212) 790-4545
                                                         E-Mail: rjacobs@manatt.com

                                                         Maura K. Gierl (pro hac vice application
                                                         forthcoming)
                                                         2049 Century Park East, Suite 1700
                                                         Los Angeles, California 90067
                                                         Telephone: (310) 312-4000
                                                         Facsimile: (310) 312-4224
                                                         E-Mail: mgierl@manatt.com

                                                         Attorneys for Defendant BMG Rights
                                                         Management (US) LLC
